DETAILED ACTION
Applicant's amendments and remarks, filed 7/19/22, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1 and 13 amended. The following is a complete response to the 7/19/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Walt (US 7,381,208), in view of Toth (US 2013/0158428), in view of Burnett (US 2012/0197245).
Regarding claim 1, van der Walt teaches a tissue treatment system, comprising: a handle having a housing (handle 12); an elongate probe extending from the housing and having a distal tip and a flexible length (14 flexible as in col. 5, lines 20-23, with distal tip 16); a liner expandably enclosing the probe (28 encloses the distal tip of the device); at least one infusion lumen positioned through or along the elongate probe (lumen for fluid through 32). van der Walt is silent regarding wherein the infusion lumen defines one or more openings along its length, at least one delivery lumen slidingly positioned through or along the infusion lumen, wherein proximal translation of the delivery lumen relative to the infusion lumen increases a number of unobstructed openings along the infusion lumen, and a tether extending through an interior of the liner and connected between the distal tip of the elongate probe and a distal end region of the liner, which is substantially opposite the distal tip of the elongate probe, wherein retraction of the elongate probe tensions the tether and retracts the distal portion of the liner proximally. However, Burnett teaches an infusion lumen for a fluid (284), and a delivery lumen (290) that translates proximally and distally, where proximal translation of the delivery lumen relative to the infusion lumen increases a number of unobstructed openings along the infusion lumen (retracting 290 proximally allows more openings 286 to interface with fluid). Toth teaches a tether extending through an interior of the liner and connected to a distal end region of the liner which is substantially opposite the distal tip of the elongate probe (158a and 160a connected to the distal end of the liner 150 via the rest of the liner, where the distal end of the liner opposes the distal end of elongate probe at 180), wherein tensioning of the tether retracts the distal portion of the liner proximally (tension system 158a and 160a tethering to the liner 150 and 170 of the distal end 122 to retract the distal portion of the liner proximally, as in Fig. 5 and par. [0048]). Toth further teaches the retraction of the elongate probe tensions the tether (spring force deploys the tether to the selected triangular shape as the less tense shape as in par. [0059]).
It would have been obvious to one of ordinary skill in the art to modify van der Walt such that the infusion lumen has multiple lateral holes and a delivery lumen inside, to regulate the flow of fluid through the openings. It would have further been obvious to one of ordinary skill in the art to modify van der Walt with the tensioning mechanism of Toth, allowing for reduction in pain (par. [0048]).
Regarding claim 2, van der Walt does Toth teaches pressure sensor in communication with the interior of the liner (pressure sensor to sense pressure within balloon as in col. 5, lines 44-46).
Regarding claim 3, van der Walt teaches a controller in communication with the one or more pressure sensors (control system as in col. 6, lines 6-9), wherein the controller is programmed to monitor pressure while a cryoablative fluid or gas is infused into the interior via the infusion lumen (nitrous oxide as a cryogen as in col. 5, lines 3-9) such that the cryoablative fluid or gas is sprayed through the unobstructed openings and coats an inner surface of the liner (gas such as nitrous oxide fills a volume).
Regarding claim 4, Toth is silent regarding wherein the one or more pressure sensors are positioned along the elongate probe for monitoring the pressure within the interior of the liner.
van der Walt teaches a pressure sensor positioned along the elongate probe (par. [0055] within interior chamber 152).
Regarding claim 5, van der Walt teaches nitrous oxide as the cryoablative gas (col. 5 lines 3-9).
Regarding claim 6, van der Walt is silent regarding the tether. Toth teaches a pump in fluid communication with the interior of the liner (pump for circulating fluid within the balloon as in at least col. 3, lines 50-51).
Regarding claim 7, van der Walt is silent regarding the tether. Toth teaches wherein the tether is attached to an interior portion of the liner (Fig. 5, tether attached to liner).
Regarding claim 8, van der Walt is silent regarding the tether. Toth teaches wherein the tether is looped through a guide tube extending laterally along the distal portion of the liner (160a and 1158a form a loop about a guide tube 175 as in Fig. 6).
Regarding claim 9, van der Walt is silent regarding the tether. Toth teaches the tether is connected through one or more guide holes defined along the distal portion of the liner (tether is connected through the connection of 178a and 176a at a distal end of 150).
Regarding claim 10, van der Walt is silent regarding the tether. Toth teaches wherein the tether extends through a peripheral channel defined around a periphery of the liner (160a extends through a peripheral channel through at least 110).
Regarding claim 12, van der Walt is silent regarding the second tether.
However, Toth teaches the second tether (158b and 160b).
It would have been obvious to have two tethers as in Toth, to allow for a proper shape of the liner to fit the uterine wall.
Regarding claim 13, van der Walt teaches a method of treating tissue, comprising: positioning an elongate probe into a body lumen to be treated (col. 5, lines 38-42 insert into cervix); expanding a liner enclosing the probe into contact against the body lumen (col. 5, lines 38-42); infusing a cryoablative fluid or gas through the delivery lumen such that the fluid passes into the infusion lumen and into contact against an interior of the liner (fluid flows through 30 to a balloon 28, such that fluid contacts an interior of the liner as in col. 5, lines 28-42).
van der Walt is silent regarding adjusting a position of a delivery lumen relative to an infusion lumen which is positioned through or along the elongate probe such that one or more openings defined along a length of the infusion lumen remain unobstructed by the delivery lumen; and, tensioning a tether extending through the interior of the liner and connected between a distal tip of the elongate probe and a distal end region of the liner, which is substantially opposite the distal tip of the elongate probe, by retracting the elongate probe proximally such that the distal portion of the liner is retracted proximally from the body lumen.
However, Burnett teaches an infusion lumen for a fluid (284), and a delivery lumen (290) that translates proximally and distally, where proximal translation of the delivery lumen relative to the infusion lumen increases a number of unobstructed openings along the infusion lumen (retracting 290 proximally allows more openings 286 to interface with fluid).
Toth teaches a tether extending through an interior of the liner and connected to a distal end region of the liner, which is substantially opposite the distal tip of the elongate probe (158a and 160a connected to the distal end of the liner 150 via the rest of the liner, where the distal end of the liner opposes the distal end of elongate probe at 180), wherein tensioning of the tether retracts the distal portion of the liner proximally (tension system 158a and 160a tethering to the liner 150 and 170 of the distal end 122 to retract the distal portion of the liner proximally, as in Fig. 5 and par. [0048]). Toth further teaches the retraction of the elongate probe tensions the tether (spring force deploys the tether to the selected triangular shape as the less tense shape as in par. [0059]).
It would have been obvious to one of ordinary skill in the art to modify van der Walt such that the infusion lumen has multiple lateral holes and a delivery lumen inside, to regulate the flow of fluid through the openings. It would have further been obvious to one of ordinary skill in the art to modify van der Walt with the tensioning mechanism of Toth, allowing for reduction in pain (par. [0048]).
Regarding claim 14, van der Walt teaches positioning the elongate probe into a uterine cavity (col. 5, lines 38-42).
Regarding claim 15 van der Walt teaches pressure sensor in communication with the interior of the liner (pressure sensor to sense pressure within balloon as in col. 5, lines 44-46).
Regarding claim 16, van der Walt teaches a controller in communication with the one or more pressure sensors (control system as in col. 6, lines 6-9), wherein the controller is programmed to monitor pressure while a cryoablative fluid or gas is infused into the interior via the infusion lumen (nitrous oxide as a cryogen as in col. 5, lines 3-9).
Regarding claim 17, van der Walt is silent regarding the tether. Toth teaches wherein the tether is looped through a guide tube extending laterally along the distal portion of the liner (160a and 1158a form a loop about a guide tube 175 as in Fig. 6).
Regarding claim 18, van der Walt is silent regarding the tether. Toth teaches the tether is connected through one or more guide holes defined along the distal portion of the liner (tether is connected through the connection of 178a and 176a at a distal end of 150).
Regarding claim 19, van der Walt is silent regarding the tether. Toth teaches wherein the tether extends through a peripheral channel defined around a periphery of the liner (160a extends through a peripheral channel through at least 110).
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Walt, in view of Toth, in view of Burnett, in view of Hameed (US 2010/0049162).
Regarding claim 11, van der Walt is silent regarding an irregular surface presented by the liner. However, Hameed teaches balloons may be textured for better traction (par. [0031]). It would have been obvious to one of ordinary skill in the art to modify the liner of van der Walt with an irregular surface.
Regarding claim 20, van der Walt is silent regarding inhibiting sticking of the liner via an irregular surface presented by the liner. However, Hameed teaches balloons may be textured for better traction (par. [0031]). It would have been obvious to one of ordinary skill in the art to modify the liner of van der Walt with an irregular surface.
Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. Applicant argues on pages 6 and 7 of the remarks that the outward facing portions are connected to the interior of the liner where the tips extend radially. However, the tether of Toth is connected to the liner at a point between the distal tip of the probe at 180 and the end region opposing 180.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794